Citation Nr: 0726008	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for vision problems, to 
include diabetic retinopathy.

4.  Entitlement to service connection for a skin condition, 
to include sebhorrheic dermatitis.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran, on his May 2004 substantive appeal form, 
indicated he wanted a hearing at a local VA office before a 
member, or members, of the Board.  The appeal listed the 
issues as peripheral neuropathy, secondary to diabetes, 
diabetic retinopathy, degenerative joint disease of the 
bilateral ankles and dermatitis.  A subsequent substantive 
appeal form, received by the RO in June 2004, indicated the 
veteran did not want a hearing.  The June 2004 appeal form, 
however, merely listed sebhorrheic dermatitis as the appealed 
issue.

In this case, it is unclear whether the veteran still wishes 
to have a hearing before the Board, and what issues, if any, 
he would like to present testimony in support of.   The RO 
should clarify whether the veteran wishes to have a hearing 
and, if so, afford him the opportunity to present testimony 
before a Board member at a local VA office. 

Accordingly, the case is REMANDED for the following action:

The RO should clarify with the veteran 
whether he wishes to have a hearing before 
the Board and, if so, make arrangements to 
schedule the veteran for a hearing before 
the Board for the issues of bilateral 
ankle disabilities, vision problems, to 
include diabetic retinopathy and a skin 
disability. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

